Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION

                                        No. 04-19-00452-CR

                                          Anabel GARCIA,
                                             Appellant

                                                 v.

                                        The STATE of Texas,
                                              Appellee

                     From the County Court at Law No. 13, Bexar County, Texas
                                      Trial Court No. 573224
                           Honorable Rosie S. Gonzalez, Judge Presiding

Opinion by:       Rebeca C. Martinez, Justice

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: December 27, 2019

AFFIRMED

           Anabel Garcia was convicted by a jury of assault causing bodily injury. On appeal, she

contends: (1) the evidence is insufficient to support the jury’s implicit rejection of her claim that

she acted in self-defense; and (2) the jury charge was “incomprehensible and erroneous.” We

affirm the trial court’s judgment.

                                            BACKGROUND

           On the date of the assault, the complainant, Amelia Angulo, was estranged from her

husband Jose Garcia. Anabel is Jose’s sister. Amelia drove to the house where she previously
                                                                                       04-19-00452-CR


lived with her estranged husband around 12:45 a.m. A fight ensued between Amelia and Anabel.

Amelia called 911 and was treated at a hospital for her injuries.

       Approximately two months later, the investigating detective submitted a report to the

district attorney, and Anabel was subsequently charged with assault causing bodily injury. The

jury heard conflicting testimony from Amelia and Anabel regarding the fight. After hearing the

evidence, the jury found Anabel guilty. Anabel appeals.

                                  SUFFICIENCY OF THE EVIDENCE

       In her first issue, Anabel contends the evidence is insufficient to support the jury’s implicit

rejection of her claim of self-defense.

       A.      Standard of Review

       Once a defendant produces some evidence raising the issue of self-defense, the State bears

the burden of persuasion to show beyond a reasonable doubt that the defendant’s actions were not

justified. Zuliani v. State, 97 S.W.3d 589, 594 (Tex. Crim. App. 2003); Saxton v. State, 804 S.W.2d
910, 913 (Tex. Crim. App. 1991). To meet its burden of persuasion, the State is not required to

produce additional evidence. Saxton, 804 S.W.2d at 913. If the jury finds the defendant guilty, it

has made an implicit finding against any defensive theory raised by the defendant. Id. at 914; see

also Zuliani, 97 S.W.3d at 594.

       When a defendant challenges the legal sufficiency of the evidence to support the jury’s

implicit rejection of a self-defense claim, “we look not to whether the State presented evidence

which refuted appellant’s self-defense testimony, but rather we determine whether after viewing

all the evidence in the light most favorable to the prosecution, any rational trier of fact would have

found the essential elements of [the offense] beyond a reasonable doubt and also would have found

against appellant on the self-defense issue beyond a reasonable doubt.” Saxton, 804 S.W.2d at 914;

see also Jackson v. Virginia, 443 U.S. 307, 319 (1979). In conducting a legal sufficiency review,


                                                 -2-
                                                                                     04-19-00452-CR


we defer to the jury’s assessment of the credibility of the witnesses and the weight to be given to

their testimony. Zuniga v. State, 551 S.W.3d 728, 732–33 (Tex. Crim. App. 2018). As the sole

judge of the credibility of witnesses, the jury is free to believe all, some, or none of a witness’s

testimony. See Lancon v. State, 253 S.W.3d 699, 707 (Tex. Crim. App. 2008); Monreal v. State,

546 S.W.3d 718, 724 (Tex. App.—San Antonio 2018, pet. ref’d). We also defer to the jury’s

resolution of conflicts in the testimony. Zuniga, 551 S.W.3d at 732. “We may not re-weigh the

evidence or substitute our judgment for that of the factfinder.” Id.

       B.      Analysis

       “[A] person is justified in using force against another when and to the degree the actor

reasonably believes the force is immediately necessary to protect the actor against the other’s use

or attempted use of unlawful force.” TEX. PENAL CODE ANN. § 9.31(a). In this case, the jury was

instructed that the State was required to prove Anabel’s conduct was not justified by self-defense

by proving beyond a reasonable doubt that: (1) Anabel did not believe her conduct was

immediately necessary to protect herself against Amelia’s use or attempted use of unlawful force;

or (2) Anabel’s belief was not reasonable.

       Anabel does not challenge the sufficiency of the evidence to support the jury’s finding of

the essential elements of the assault offense. Instead, Anabel challenges the sufficiency of the

evidence to support the jury’s implicit rejection of her self-defense claim.

       In her brief, Anabel asserts Amelia’s testimony was conflicting and inconsistent, however,

it is within the jury’s province to resolve conflicts in the evidence. Zuniga, 551 S.W.3d at 732.

Anabel also asserts, “The true basis for deciding who was the victim and who would be the

defendant was an evaluation of credibility.” As previously noted, however, we defer to the jury’s

assessment of the credibility of the witnesses. Id. at 732–33.




                                                -3-
                                                                                                    04-19-00452-CR


         In this case, the jury could have disbelieved Anabel’s version of the events and believed

Amelia’s testimony that Anabel attacked her while she was seated in her car then grabbed her by

the hair and slammed her against the car. Although Anabel places great emphasis on the

detective’s testimony regarding her evaluation of the events and the facts she considered in

submitting her report to the district attorney, the jury weighed the detective’s testimony with the

other evidence in rejecting Anabel’s version of the events. 1 Having reviewed all of the evidence

in the light most favorable to the prosecution, we conclude the jury rationally could have rejected

Anabel’s self-defense claim.

         Anabel’s first issue is overruled.

                                                 JURY CHARGE

         In her second issue, Anabel contends the portion of the jury charge instructing the jury on

self-defense was “incomprehensible and erroneous.” Recognizing no objection was made to the

charge, Anabel asserts she suffered egregious harm.

         A.       Standard of Review

         In reviewing a jury charge issue, we first determine whether error exists. Ngo v. State, 175
S.W.3d 738, 743 (Tex. Crim. App. 2005). If we find error, then we analyze that error for harm.

Id. “The degree of harm necessary for reversal depends on whether the appellant preserved the

error by objection.” Id. When, as here, an appellant has failed to preserve error, we will reverse

only if the record shows the appellant suffered “egregious harm.” Id. Under this standard, Anabel

would only be entitled to a reversal of the trial court’s judgment if the error “was so egregious and




1
 Although the detective stated she considered the extent of the injuries to both women and that Amelia’s injuries were
more serious, she also testified she considered Anabel’s admission that she approached Amelia’s car while Amelia
was still seated in the car.


                                                        -4-
                                                                                    04-19-00452-CR


created such harm that [she] was deprived of a fair and impartial trial.” Villarreal v. State, 453
S.W.3d 429, 433 (Tex. Crim. App. 2015).

       B.      Analysis

       Anabel’s brief focuses on the following paragraph in the portion of the jury charge

instructing the jury on self-defense:

           You have heard evidence that, when the defendant struck the complainant with
       the hand of the defendant, or scratching the complainant with the hand of the
       defendant, or pushing the complainant with the hand or fingers of defendant
       because she believed her use of force was necessary to defend herself against
       AMELIA ANGULO’s use or attempted use of unlawful force.

Although Anabel contends this paragraph assumes that the striking, scratching, and pushing

actually occurred, we agree with the State that the paragraph simply refers to evidence the jury

heard about Anabel’s actions through Amelia’s testimony. Admittedly the quoted paragraph was

grammatically imprecise; however, the jury instruction on self-defense further instructed the jury:

           A person’s use of force against another that would otherwise constitute the
       crime of Assault Causing Bodily Injury is not a criminal offense if the person
       reasonably believed the force was immediately necessary to protect the person
       against the other’s use or attempted use of unlawful force.

This language tracks section 9.31(a) of the Texas Penal Code which defines self-defense. TEX.

PENAL CODE ANN. § 9.31(a). The jury charge then defined “reasonable belief” as “a belief that an

ordinary and prudent person would have held in the same circumstances as the defendant.” This

definition tracks the definition of “reasonable belief” in section 1.07(a)(42) of the Texas Penal

Code. Id. § 1.07(a)(42). The charge further instructed the jury as follows:

           To decide the issue of self-defense, you must determine whether the state has
       proved, beyond a reasonable doubt, that either —:
           1. the defendant did not believe her conduct was immediately necessary to
       protect herself against AMELIA ANGULO’s use or attempted use of unlawful
       force; or
           2. The defendant’s belief was not reasonable.

Finally, the charge instructed the jury:


                                               -5-
                                                                                      04-19-00452-CR


          If you find that the State has failed to prove, beyond a reasonable doubt, either
       element 1 or 2 listed above, you must find the defendant “not guilty.”

Therefore, having reviewed the entire portion of the jury charge instructing the jury on self-

defense, we hold the grammatical imprecision in the paragraph of the jury charge quoted in

Anabel’s brief did not make the instruction on self-defense erroneous when read in the context of

the entire charge. See Hernandez v. State, 340 S.W.3d 55, 60 (Tex. App.—Houston [1st Dist.]

2011, no pet.) (“The meaning of a jury charge should be taken from the whole charge, not just

from a certain few instructions read in isolation.”) (internal quotation marks omitted).

Furthermore, although Anabel also complains about the inclusion of an instruction on defense of

a third person, we hold any error in including that instruction was not so egregious as to deprive

Anabel of a fair and impartial trial. See Villarreal, 453 S.W.3d at 433. The focal point of the trial

was whether Anabel acted in self-defense, and the jury instruction on self-defense was not

erroneous when read as a whole.

                                           CONCLUSION

       The trial court’s judgment is affirmed.

                                                  Rebeca C. Martinez, Justice

DO NOT PUBLISH




                                                 -6-